ON SUGGESTION OF ERROR
The Court has carefully examined the suggestion of error in this case, and carefully considered each point and argument made therein. The majority of the Court is of the opinion that the suggestion of error should be overruled, and it is accordingly so ordered.
We add, by way of precaution and only because some question has been raised about it on the suggestion of error, that, although our former order was one of reversal and remand, the original opinion is to be regarded as the law of the case on any similar facts or issues upon a rehearing in the trial court. It is suggested that a careful consideration of the concluding two paragraphs of the opinion should remove any uncertainty as to the holding of this Court.
Suggestion of error overruled.